DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 13 are objected to because of the following informalities: 
Claim 5: On Line 5, the Examiner assumes that “arrangeable a side of the first mirror element” should instead be --arrangeable on a side of the first mirror element--.
Claim 13: On Line 3, the Examiner assumes that “an first unit” should instead be --a first unit--.
Claim 13: On Line 8, the Examiner assumes that “configured to form forming an electrode pair” should instead be --configured to form an electrode pair--.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirokubo (EP 2687832), hereinafter Hirokubo.

Claim 1: Hirokubo discloses an interferometer (5, Fig. 4) comprising:
a holding element (51) defining an actuation recess (512) [0081];
a first mirror element (541) arranged or arrangeable on the holding element (51), opposite the actuation recess (512) [0071];
a second mirror element (542) arranged or arrangeable opposite the first mirror element (541) at a mirror spacing in order to form an optical gap (G1) [0071], the first mirror element (541) being arranged or arrangeable between the second mirror element (542) and the holding element (51) (evident from figure), and the optical gap (G1) being spatially separated from the actuation recess (512) by the first mirror element (541) (evident from figure); and
an electrode pair (551/552) comprising a first actuation electrode (552) defined, arranged, and/or arrangeable on or in one of the first and second mirror elements (542) and a second actuation electrode (551) defined, arranged, and/or arrangeable on a side of the actuation recess (512) opposite the first actuation electrode (552) [0072], the mirror spacing being changeable by applying an electrical voltage to the electrode pair (551/552) [0073].

Claim 3: Hirokubo further discloses wherein the holding element (51) further comprises:
a substrate and/or a cover (53) [0070]; and
an additional layer (51) in which the actuation recess (512) is defined [0071].

Claim 10: Hirokubo further discloses:
at least one measurement electrode pair (561,562) configured to measure the mirror spacing (measured indirectly by determining the inter-capacitance gap [0073-0074]).

Claim 12: Hirokubo discloses a method for producing an interferometer (5, Fig. 4), the method comprising:
 	arranging a first mirror element (541) on a holding element (51) [0071], opposite an actuation recess (512) of the holding element (51) [0081], and a second mirror element (542) at a mirror spacing from the first mirror element (541) in order to form an optical gap (G1) [0071], the first mirror element (541) being arranged between the second mirror element (542) and the holding element (51) (evident from figure) and the optical gap (G1) being spatially separated from the actuation recess (512) by the first mirror element (541) (evident from figure); and
 	forming an electrode pair (551/552) by arranging or defining a first actuation electrode (552) on or in a side of one of the mirror elements (542) facing toward the actuation recess (512) and arranging or defining a second actuation electrode (551) on a side of the actuation recess (512) opposite the first actuation electrode (552) [0072], the mirror spacing being changeable by applying an electrical voltage to the electrode pair (551/552) [0073].

Claim 13: Hirokubo discloses a device (5, Fig. 4) comprising:
 	a first unit configured to arrange a first mirror element (541) on a holding element (51) [0071] opposite an actuation recess (512) of the holding element (51) [0081], and a second mirror element (542) at a mirror spacing from the first mirror element (541) in order to form an optical gap (G1) [0071], the first mirror element (541) being arranged between the second mirror element (542) and the holding element (51) (evident from figure) and the optical gap (G1) being spatially separated from the actuation recess (512) by the first mirror element (541) (evident from figure); and
 	a second unit configured to form an electrode pair (551/552) by arranging or defining a first actuation electrode (552) on or in a side of one of the mirror elements (542) facing toward the actuation recess (512) and a second actuation electrode (551) on a side of the actuation recess (512) opposite the 552) [0072], the mirror spacing being changeable by applying an electrical voltage to the electrode pair (551/552) [0073].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokubo.

Claim 2: As stated above for claim 1, Hirokubo discloses wherein the first actuation electrode (552) is defined, arranged, and/or arrangeable on or in the second mirror element (542).  Hirokubo is silent with respect to wherein the first actuation electrode is defined, arranged, and/or arrangeable on or in the first mirror element.
 	However, such a configuration amounts to a mere rearrangement of parts.  The electrode pair (551/552) is configured to define the actuation gap (G2) and a different placement of the first actuation electrode would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hirokubo’s interferometer with the first actuation electrode on or in the first mirror element for the purpose of making the design more compact.  

Claim 14: Hirokubo  does not explicitly disclose a computer program configured to carry out and/or control the method as claimed in claim 12.
	However, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also MPEP § 2143 , Exemplary Rationales D and F. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hirokubo’s method to be carried out by a computer program for the purpose of automating the process and thus improving the accuracy and repeatability of the measurements.

Claim 15: Hirokubo does not explicitly disclose a machine-readable storage medium comprising at least one memory on which the computer program as claimed in claim 14 is stored.
 	However, a memory storage, such as ROM or RAM, in inherent in running a computer program so that functions and programs can be executed.

Allowable Subject Matter
Claims 4-9, 11, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4: None of the prior art of record, alone or in combination, teaches or discloses the interferometer as claimed in claim 1, wherein (i) the first mirror element has at least one first abutment configured to prevent connection of the first mirror element to the actuation recess and/or to the second mirror element, 
Claim 5: None of the prior art of record, alone or in combination, teaches or discloses the interferometer as claimed in claim 1 further comprising:
 	an additional electrode pair comprising:
a first additional actuation electrode defined on or in the first mirror element or arranged  or arrangeable a side of the first mirror element opposite the second mirror element; and
a second additional actuation electrode arranged or arrangeable on a side of the second mirror element opposite the first additional actuation electrode, the mirror spacing being changeable by applying an electrical voltage to the additional electrode pair.
Claims 6-9,16-17: None of the prior art of record, alone or in combination, teaches or discloses the interferometer as claimed in claim 1 further comprising:
 	a cover element arranged or arrangeable opposite the second mirror element at a cover spacing in order to form an actuation gap, the actuation gap being spatially separated from the optical gap by the second mirror element; and
 	a further electrode pair comprising:
a first further actuation electrode defined on or in the first mirror element or arranged or  arrangeable a side of the second mirror element opposite the cover element; and
 		a second further actuation electrode arranged or arrangeable on a side of the cover element opposite the first further actuation electrode, the cover spacing being changeable by applying an electrical voltage to the further electrode pair.
Claim 11: None of the prior art of record, alone or in combination, teaches or discloses the interferometer as claimed in claim 1, wherein the holding element defines a through-opening opposite the first mirror element.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896